Filed Pursuant to Rule 424(b)(3) Registration No. 333-156742 HINES GLOBAL REIT, INC. SUPPLEMENT NO.10 DATED JANUARY 20, 2012 TO THE PROSPECTUS DATED APRIL 29, 2011 This prospectus supplement (“Supplement”) is part of and should be read in conjunction with the prospectus of Hines Global REIT, Inc. dated April 29, 2011 (the “Prospectus”), Supplement No. 6 dated October 25, 2011, Supplement No. 7 dated November 8, 2011, Supplement No. 8 dated November 22, 2011 and Supplement No. 9 dated December 6, 2011. Unless otherwise defined herein, capitalized terms used in this Supplement shall have the same meanings as in the Prospectus. The purposes of this Supplement are as follows: A. To provide an update on the status of our initial public offering, B. To describe the potential acquisition of the Poland Logistics Portfolio, and C.
